DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     SCOTT CLAYTON JOHNSON,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1139

                              [June 21, 2018]

   Appeal of order denying 3.800 motion from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge; L.T.
Case No. 562011CF002219A.

   Scott Clayton Johnson, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.